Order filed, January 25, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00884-CV
                                 ____________

                         LAURA ANN SIMS, Appellant

                                         V.

  ERICK CACERES AND VILMA CACERES, INDIVIDUALLY AND AS
   NEXT FRIENDS OF ERIKA CACERES AND VENESSA CACERES,
                      MINORS, Appellee


                    On Appeal from the 334th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-26275


                                     ORDER

      The reporter’s record in this case was due January 15, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Susan Leediker, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM